DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
In that response, claims 1, 4, and 11 were amended, claims 3 and 12 were cancelled, and claims 21 and 22 were added.  Claims 1, 4, 10, 11, and 13-22 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, 11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an amphoteric surfactant”, and the claim also recites “sodium lauroyl sarcosinate” which is the narrower statement of the range/limitation. Sarcosinates are amphoteric surfactants (see, e.g., original claim 4). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, 11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Banker (US 4330338) in view of Geffroy (US 2013/0280197).
Regarding claims 1, 15, 16, 19, and 20, Banker teaches aqueous dispersion of a water insoluble polymer, specifically ethyl cellulose having a degree of substitution between 2.44 and 2.58, e.g., 2,58 (col.4 ll.28-31, Examples 1, 2, 10; see title; abstract; col.6 ll.3-7, col.7 l.43-col.8 l.20; claims 1, 5).  “The essentially submicron size of the polymeric particles in the remaining aqueous phase gives rise to a latex having on the order of … preferably 40 percent to 50 percent solids loading with low viscosities and …” (col.6 ll.3-7).  Example 10 comprises ten parts ethyl 
Banker does not specifically disclose an example dispersion of claim 1, i.e., comprising a surfactant other than SLS.  However Banker expressly teaches that various other specific surfactants are suitable for its dispersion, e.g., cetyl pyridinium chloride and others (col.3 l.56-col.4 l.12).
Banker does not specifically teach the surfactants, application to personal care compositions, or the concentration of stabilizer recited in claims 1, 4, 10, 11, 13, 14, 16-18, 21, and 22.
Geffroy teaches skincare, e.g., sunscreen, compositions comprising water, ethylcellulose having a degree of substitution with ethoxy groups between 2.5 and 2.6 in the form of particles, a hydrocarbon-based non-volatile oil that is preferably a C12-C16 alcohol, and a surfactants  including sodium lauroyl sarcosinate, glutamate salts, sodium N-cocoyl glycinate, and others in claims 1, 4, 21, and 22 (paras.0405-10; see title; abstract; claims 1, 2, 5-7, 21; paras. 0001-06. 0015-23, 0051-78, 0371, 0380, 0735, 0759).  Geffroy teaches mineral oxides including titanium dioxide and zinc oxides (para.0735), nacres or interference pigments, and other pigments “conventionally used in cosmetic compositions” (para.0732; see paras.0732-49).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Banker and Geffroy as recited in the instant claims. 
Regarding claim 13, Geffroy does not expressly teach nail polishes or colors.  However the skilled person would have been motivated to use the aqueous ethyl cellulose dispersion to prepare them because Banker teaches that the dispersion is useful for forming highly viscous coatings upon removal of the water (Example 10), and Geffroy teaches pigments and nares, and further that it’s use “produces a uniform deposit that shows good properties in terms of gloss, comfort (the deposit is thin and light) and is non-tacky or sparingly tacky” (para.0036).  
Regarding claims 16 and 17, Banker teaches that the “other additives” such as cetyl and lauryl alcohols may be present at “usually between 0 percent and 10 percent by weight of the emulsion” (col. 4 ll.13-43), which range would include that in the claims.  Geffroy teaches Aquacoat ECD-30, which comprises about 9.5% cetyl alcohol relative to ethyl cellulose (p.29).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  Applicant's 
However, a “reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”, and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  MPEP §2123 (citations omitted).  Here Geffroy expressly discloses the numerous surfactants that are suitable for its composition.  This underscores the need for evidence supporting some unexpected benefit arising from a specific choice from the group comprising those numerous surfactants.  
Furthermore it is noted that the features upon which applicant relies (i.e., Geffroy’s surfactant is used to stabilize the emulsion rather than the aqueous dispersions of ethylcellulose) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant next argues unexpected results shown in Table 1 (Table 5 of pre-grant publication US 2019/0038540), from using sodium lauroyl sarcosinate and amphoteric surfactants versus sodium lauryl sulfate in Examples 2-3, 3-2, 4-3, 4-4, and 4-5.  (Remarks, 7, December 22, 2020.)
The evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted).  Here the Examples that Applicant relies on used sodium cocoyl glycinate, sodium lauroyl sarcosinate, and sodium stearoyl glutamate, at 
Applicant further argues regarding claim 18 that Banker discloses titanium oxide as a pharmaceutical dosage coating component, not as a sunscreen ingredient.  (Remarks, 7, December 22, 2020.)
However as noted above Geffroy teaches using mineral oxides in claim 18, and further that its composition may comprise sunscreens (para.0759).  

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615